              Case 1:19-cr-00023-LTS Document 81 Filed 05/27/21 Page 1 of 3




                            FREEMAN, NOOTER & GINSBERG
                                     ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                       75 MAIDEN LANE
THOMAS H. NOOTER*                                                          SUITE 503
LEE A. GINSBERG                                                     NEW YORK, N.Y. 10038

                                                                        (212) 608-0808
*NY AND CALIF. BARS                                                TELECOPIER (212) 962-9696


                                      May 27, 2021

The Honorable Laura Taylor Swain
United States District Judge
                                              MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007                                            Letter Motion
                              CONSENT Surrender Date Adjournment Request
                                 Request for Redesignation Recommendation

RE: United States v. Brandon Alvarez, 19 Cr. 23 (LTS)

Your Honor:

      I am writing to ask the Court to postpone my client’s surrender date one
more time, from June 24, 2021 until the first week of August, 2021.

      I have consulted with AUSA Nicholas Chiuchiolo, Esq., and he has no
objection to this request.

       My client, who now lives in the Orlando area of Florida, had some trouble
getting an appointment for the Covid-19 vaccination. He now has appointments
for July 1st and July 16th (for the second), which means that he will be “fully
vaccinated” two weeks after the second appointment, which would be near the
beginning of August, 2021.

      As the Court will remember, Mr. Alvarez suffers from fairly severe asthma
which requires him to enter the hospital from time to time, and he has only a 70%
of normal lung capacity due to an injury he suffered in an automobile accident in
2008. He also has a high body mass index (BMI) which fluctuates between 36.8
and 37.6 (anything above 30 is considered “obese”, which is a significant risk

                                           -1-
         Case 1:19-cr-00023-LTS Document 81 Filed 05/27/21 Page 2 of 3




factor for Covid-19 morbidity). The details were provided in the motion for
compassionate release (docket entry number 58).

       I am also making a SECOND request, that the Court make a new
recommendation to the Bureau of Prisons (presumably it can be transmitted
through Veronica Pena, U.S. Probation Administrative Assistant, 212-805- 5095,
that he be redesignated to a BOP facility closer to Florida than Beaumont, Texas.
He will not be able to receive any family visits if he is incarcerated in Texas. I am
attaching a copy of the current designation notice letter.

       As I stated, the government has no objection to the request for a surrender
date in the first week of August.

      Thank you so much.

                                                Sincerely,

                                                /s/ Thomas H. Nooter
                                                THOMAS H. NOOTER
                                                Attorney for Defendant Alvarez

cc:   AUSA Nicholas Chiuchiolo, Esq., by ECF and email



The forgoing requests are granted. Mr. Alvarez’s surrender date is extended to August 5,
2021. The Court recommends the BOP designate Mr. Alvarez to a Florida facility for the
maintenance of family ties. Docket entry 81 is resolved.

SO ORDERED.
5/27/202/s/ Laura Taylor Swain, Chief USDJ




                                          -2-
                               Case 1:19-cr-00023-LTS Document 81 Filed 05/27/21 Page 3 of 3

                                             UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF NEW YORK
                                                    PROBATION OFFICE

                                                                      New York, NY
                                                                      May 26, 2021

Michael J. Fitzpatrick                                                                                             P-5761343
Chief
U.S. Probation Officer


Edwin Rodriguez Jr.
Sr. Deputy Chief         Mr. Brandon Alvarez
U.S. Probation Officer   139 Lazy Willow Drive
                         Davenport, Florida 33897
Kyle Crayton
Deputy Chief
U.S. Probation Officer


Dawn Doino               As per order of U.S. District Judge Laura Taylor Swain , you are scheduled to surrender to
Deputy Chief
U.S. Probation Officer   Beaumont Low on Thursday June 24, 2021 by 10:00 am Beaumont is located at 5560
                         Knauth Road, Beaumont, TX 77705. Please contact the institution or visit www.bop.gov
Ed Johnson
Deputy Chief             for instructions and directions. Your register number is 86419-054.
U.S. Probation Officer




                         Very truly yours,

                         Veronica Pena
                         Veronica Pena
                         U.S. Probation Administrative Assistant
                         212-805- 5095


                         cc:      Nicholas W. Chiuchiolo , AUSA
                                  Thomas H. Nooter, Freeman, Nooter & Ginsberg, Esq.




                                                     New York City Office:
                                                    Daniel Patrick Moynihan              White Plains Office:
                                                    United States Courthouse          United States Courthouse
                                                        500 Pearl Street                 300 Quarropas Street
                                                     New York, NY 10007              White Plains, NY 10601-1901
                                                         212-805-0040                       914.390.4040
                                                      212-805-0047 - Fax                  914.390.4055 - Fax
